Case 4:18-cv-00442-ALM-CMC Document 178-1 Filed 08/04/20 Page 1 of 3 PageID #: 9155




                               Exhibit 1
8/4/2020
      Case   4:18-cv-00442-ALM-CMC Yahoo Mail - Butowsky
                                   Document        178-1 v Folkenflik
                                                              Filed| Document
                                                                      08/04/20Review Update
                                                                                  Page    2 of 3 PageID #: 9156


    Butowsky v Folkenflik | Document Review Update

    From: Peterson, Heather (heather.peterson@kldiscovery.com)

    To:      tyclevenger@yahoo.com

    Cc:      kld_ty_butowsky_6255811@kldiscovery.com; reviewmanagers-edenprairie@kldiscovery.com
    Date: Monday, August 3, 2020, 06:01 PM EDT



    Hi Ty,



    Below is an update on the progress of the KLD document review through this afternoon. As you can see, we have a
    little over 7,000 documents left in the original set of 16,779 documents. I should have a better idea tomorrow on how
    much longer it will take for us to complete the review and do our QC checks and redactions.



    Please let me know if you have any questions!




                      Butowsky v. Folkenflik
                        Document Review
                        Daily Review Metrics
                       Monday, August 3, 2020

     Total Reviewed                               9,657
     Total Remaining                              7,122

     Tags                                         Documents
     Responsiveness
     Responsive                                                2,405
     Non-Responsive                                            7,225
     Technical Issue                                              27
     Privilege
     Privileged (Attorney Client)                              1,175
     Work Product                                                158
     Not Privileged                                            1,262
     Hot
     Hot                                                         127
     Redaction
     Needs Redaction                                               27
     Redaction Complete                                            -
                                                                   -



    Thanks,

                                                                                                                            1/2
8/4/2020
      Case    4:18-cv-00442-ALM-CMC Yahoo Mail - Butowsky
                                    Document        178-1 v Folkenflik
                                                               Filed| Document
                                                                       08/04/20Review Update
                                                                                   Page    3 of 3 PageID #: 9157

    Heather



    Heather Peterson, Esq.
    Review Manager



    9023 Columbine Road
    Eden Prairie, MN 55347
    +1 952.358.5416 Office
    +1 612.597.8941 Mobile
    heather.peterson@kldiscovery.com

    www.kldiscovery.com


    Experience the Difference with

    KLDiscovery Ontrack, LLC, registered in Minnesota with trading address at 9023 Columbine Road, Eden Prairie, MN 55347, USA.

    This communication contains information that is confidential, proprietary in nature, and may also be attorney-client privileged and/or work product
    privileged. It is for the exclusive use of the intended recipient(s). If you are not the intended recipient(s) or the person responsible for delivering it to
    the intended recipient(s), please note that any form of dissemination, distribution or copying of this communication is strictly prohibited and may be
    unlawful. If you have received this communication in error, please immediately notify the sender and delete the original communication.

    For information on how we collect, process and retain your personal data, please see our Privacy Policy.




                                                                                                                                                                    2/2
